NUMBERS 13-09-00525-CR & 13-09-00526-CR

                                      COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                      IN RE: ADAN PEREZ, JR.


                              On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION
                      Before Justices Yañez, Benavides, and Vela
                          Memorandum Opinion Per Curiam1

         Relator, Adan Perez, Jr., pro se, filed a petition for writ of mandamus in the above

cause on September 16, 2009, seeking to compel the trial court to provide relator with “an

opportunity to purchase a full, complete, and accurate copy of the court reporter’s record”

for the plea agreement regarding relator’s 1990 murder conviction.2 We deny the petition


         1
          See T EX . R . A P P . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

         2
           Relator also filed a "m otion for leave" to file this petition for writ of m andam us. W e dism iss relator's
m otion for leave to file the petition for writ of m andam us as m oot because the Texas Rules of Appellate
Procedure no longer require the relator to file a m otion for leave in an original proceeding. See generally T EX .
R. A PP . P. 52 & cm t.
as stated herein.

       Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought. First, the

petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure

insofar as it fails to include certified or sworn copies of any orders or documents showing

the matter complained of. See generally TEX . R. APP. P. 52.3(k), 52.7. Specifically, for

instance, the record lacks copies of any alleged requests to the court reporter for the

record. Second, to the extent that relator asks this Court to direct the trial court to allow

him to purchase the reporter’s record, there is nothing before the Court showing that relator

has asked the trial court for the requested relief, and accordingly, this issue is not properly

before us. See In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999) (mandamus is not available

to compel an action that has not first been demanded and refused). In short, the

evidentiary record before the Court fails to include or address factors relevant to when and

how relator requested the reporter’s record, and further fails to establish the requisite

elements of demand and refusal as to the respondent’s actions in this matter.




                                              2
      Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P.

52.8(a).

                                                          PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 22nd day of September, 2009.




                                            3